TOWNSEND, District Judge
(orally). The articles in question comprise certain furniture, claimed to be free, under paragraph 426 of the act of 1894, as antiquities produced prior to the year 1700. The single question presented is whether the articles, imported at 1 o’clock in the afternoon of July 24, 1897, were liable; for duty under the provisions of the act of 1897. The claim of the government rests upon the provisions of section 33 of said act. It is manifest that this section has no application to goods free; of duty, and therefore the decision of the board of general appraisers is reversed.